Citation Nr: 0606437	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for migraine headaches.  

The veteran and his wife testified from the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2004.  A transcript of the hearing is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

In a rating decision dated in May 1995, the RO denied service 
connection for headaches.  The record reflects the veteran 
was notified of that decision and did not appeal the 
determination.  As a result, the May 1995 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  

At the time of the May 1995 decision, the evidentiary record 
included service medical records showing treatment for a 
laceration of the forehead after the veteran struck his head 
on a catwalk in March 1957.  The service medical records that 
were before the RO at the time of the May 1995 decision did 
not reveal any complaints, treatment, or findings related to 
headaches.  

In June 2002, the veteran initiated a claim for entitlement 
to service connection for headaches and, in August 2002, the 
RO denied the veteran's claim on the basis that he had not 
submitted new and material evidence to reopen the claim.  The 
veteran submitted a timely notice of disagreement and 
perfected his substantive appeal to the Board.  

In May 2004, the veteran and his wife testified before the 
undersigned Veterans Law Judge via videoconference.  The 
veteran testified that he has had headaches since he fell in 
service and they have worsened over the years.  

In a May 2005 decision, the Board reopened the veteran's 
claim based upon the veteran's testimony at the May 2004 
hearing and new evidence showing the veteran was treated for 
headaches during service, in April 1957.  After reopening the 
claim, the Board remanded the claim in order to afford the 
veteran a VA examination, to include an opinion as to whether 
there is a causal relationship between in-service events and 
any current disability due to headaches.  

The veteran was afforded a VA examination in July 2005.  The 
examiner reported that he reviewed the claims file and noted 
the in-service injury.  The examiner also reported that the 
records in the claims file showed the veteran did not 
complain of headaches during service.  Based on his review of 
the veteran's medical records, the examiner opined that, 
while the veteran suffers from severe incapacitating 
headaches, it is unlikely that his current headaches are a 
result of the in-service injury.  

In January 2006, the veteran's representative submitted a 
written statement wherein he argued that the July 2005 
examination was inadequate because the examiner did not read 
the Board's May 2005 remand or the entire claims file, as he 
reported that the evidence showed the veteran did not 
complain of headaches during service.  The veteran's 
representative argued that the claim should be remanded again 
to afford the veteran another VA examination.

The Court of Appeals for Veterans Claims (Court) has held 
that a medical opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The Board notes that the record contains 
service medical records which show the veteran complained of 
headaches in April 1957, while he was on active duty.  
However, the examiner who conducted the July 2005 VA 
examination reported that the veteran did not complain of 
headaches during service, and the examiner subsequently 
opined that the veteran's headaches were not related to 
service.  

The Board finds that the VA examiner based his conclusion on 
an inaccurate factual basis and, therefore, his opinion is of 
little probative value.  See Reonal, supra.  As a result, the 
record does not contain a competent and probative medical 
opinion addressing the question of whether there is a causal 
relationship between the veteran's current headaches and his 
period of active military service and, therefore, does not 
contain sufficient medical evidence for the Board to make a 
decision on the claim.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  See also Stegall 
v. West, 11 Vet. App. 268 (1998), to the effect that the 
Board must secure full compliance with its remand orders.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether he has a current 
disability due to headaches that is the result of 
service, to include the injuries sustained in 
March 1957.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such review 
is accomplished.  The reports from this 
examination should document that the relevant 
clinical history was considered, including the 
April 1957 service medical records showing 
treatment for headaches.  

a.  The examiner should be requested to offer 
an opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as likely 
as not (i.e., a probability of 50 percent), or 
less than likely (i.e., a probability of less 
than 50 percent) that the veteran has a 
current disability due to headaches that is 
the result of the veteran's military service, 
to include the March 1957 injury and 
associated symptomatology.  

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

c.  If it cannot be determined whether the 
veteran currently has a disability due to 
headaches that is related to his active 
service, on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this is 
so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

